                                                                                                     ALDO A. BADINI
                                                                                                          212-294-4601
                                                                                                   ABadini@winston.com


January 21, 2020

VIA ECF
Hon. Sarah L. Cave, U.S.M.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 18A
New York, NY 10007

Re:      In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542; Master
         Docket No. 1:14-md-02542-VSB: Deposition & Production of Mike Degnan’s Files

Dear Judge Cave:

        Plaintiffs TreeHouse Foods, Inc., Bay Valley Foods, LLC, and Sturm Foods, Inc. and JBR,
Inc. d/b/a/ Rogers Family Company respectfully request a discovery conference concerning Plaintiffs’
request to depose Mike Degnan and to compel production of his documents.

        Plaintiffs first requested that Keurig search the custodial files of Mike Degnan, who served as
Keurig’s Chief Legal Officer and Corporate General Counsel, in August 2018. Keurig resisted,
arguing that Plaintiffs would get all of the relevant documents from other custodians or from a number
of electronic folders maintained by Keurig’s legal department. As it turns out, Keurig was wrong.
Keurig ultimately produced only 15 documents from one of the folders associated with Mr. Degnan
and six or fewer documents from almost all of the rest of the files identified. See Ex. A (June 20,
2019 email from S. Torpey). In addition, Keurig failed to disclose what Plaintiffs learned only late
in discovery—that Mr. Degnan
                                                the so-called “Squid” project, which was the means to
implement the anticompetitive lockout of competitive cups from the Keurig 2.0 brewer. We have
reason to believe that at least some such custodians provided Mr. Degnan with the only copy,
suggesting he may be the only source of these documents. Keurig’s interrogatory responses also
revealed that Mr. Degnan was directly involved in the decision to file infringement litigations against
Sturm and Rogers, which form the basis of Plaintiffs’ sham litigation claims, and the death of a key
witness to pre-filing events demonstrates the importance of Mr. Degnan’s testimony.1 Finally, Mr.
Degnan had non-privileged conversations with JAB Holding Co. (“JAB”) prior to its acquisition of
Keurig, and Plaintiffs are entitled to know what he told JAB about the risks of the instant litigation.

         The relevance of Mr. Degnan’s documents and testimony far outweighs any purported burden



1
  The parties have discussed production of Mr. Degnan’s files many times since August 2018. Most recently, TreeHouse
counsel Susannah Torpey and Kelli Lanski and Keurig counsel Wendelynne Newton and Mackenzie Baird participated
in a telephonic meet and confer on January 9, 2020, at 2:00 PM Eastern, which lasted about an hour. Keurig counsel
refused to search for or produce documents from Mr. Degnan’s files or allow him to sit for a deposition, the parties have
agreed they are at impasse, and TreeHouse indicated that it will seek a conference with the Court.
                                                                                                        January 21, 2020
                                                                                                                  Page 2


to Keurig,2 particularly where Plaintiffs have proposed the use of targeted search terms and there is a
Rule 502(d) order in place in this case which will help minimize the burden of a privilege review.

         Mr. Degnan is a necessary witness in possession of information regarding testing of Sturm
cups in connection with the Sturm litigation. Before Sturm cups were even on retailer shelves,
Keurig sued TreeHouse alleging that consumers’ use of Sturm cups in Keurig brewers infringed on
its brewer method patents and that Sturm induced that infringement by selling its cups. See Keurig
v. Sturm, 1:10-cv-00841-SLR-MPT, Compl., ECF 1, Oct. 10, 2010. The complaint also alleged that
the Sturm cups were not of the same quality as Keurig’s and Keurig sought a preliminary injunction
taking Sturm’s cups off the market on the asserted basis that they were “dangerous.” See Ex. B
(Keurig 30(b)(6) Tr., Dec. 3, 2019, at 109:4-17). Keurig had no basis for these claims. In fact, all of
the circumstantial evidence suggests that Keurig had not conducted any tests on the Sturm cups when
the complaint was filed. See Ex. C (Pls.’ Ex. 1562); Ex. D (Pls.’ Ex. 1565). Despite this evidence,
Keurig continues to assert that Keurig had tested the cups prior to filing the lawsuit, but has not set
forth any evidence about the exact timing of the testing. See Ex. B at 34:7-38:25. Plaintiffs have a
right to show that Keurig’s assertions are false. Not only do Keurig’s interrogatory responses identify
Mr. Degnan as being involved in the decision to file the litigation, but Keurig’s corporate
representative testified that the Sturm cups were provided to Mr. Degnan for the testing in that case.
Id. at 36:3-36:19. Keurig has not identified any other individual with information about the tests other
than Kevin Sullivan, who has since passed away.3 Mr. Sullivan submitted sworn testimony that he
was the individual who performed the tests. See Ex. E (Keurig 30(b)(6) Tr., March 6, 2012, at 303:11-
18). However, he also testified that Mr. Degnan gave him the cups for testing. Id. at 304:14-304:17.
Thus, Mr. Degnan is in the unique position of being able to testify as to when he received the cups
and when he gave them to Mr. Sullivan, and also likely has documentary evidence in that regard
which has not been produced to TreeHouse. Documents also suggest that customers were called by
Mr. Degnan’s legal team to remove TreeHouse cups from customer shelves. See Ex. F
(KGM01121128). We expect such important evidence to be reflected in Mr. Degnan’s files.

       Mr. Degnan was involved in and organized the collection of all documents pertaining to
Project Squid. Keurig implemented Project Squid to incorporate a lock-out mechanism in brewers
which would prevent competitive cups from working in Keurig 2.0 brewers. See, e.g., THS Am.
Compl. at ¶ 5. Despite Project Squid’s centrality to Plaintiffs’ claims, Keurig has produced relatively
few documents related to the project. For example, despite a document request specifically on point,
Keurig has produced no documents surrounding Project Squid’s inception; the earliest email produced
referencing Project Squid assumes its existence. See Ex. G (KGM00193346).

       The likely reason for the production deficiency was revealed in an email chain between Mike
Degnan and others, with the subject line                                                        In
the document, Mr. Degnan

2
  The Second Circuit has held that the relevant considerations relating to ordering the deposition of an attorney “may
include the need to depose the lawyer, the lawyer’s role in connection with the matter on which discovery is sought and
in relation to the pending litigation, the risk of encountering privilege and work-product issues, and the extent of discovery
already conducted.” In re Subpoena Issued to Dennis Friedman, 350 F.3d 65, 72 (2d Cir. 2003).
3
  While Mr. Sullivan submitted a declaration in the Sturm litigation regarding Keurig’s testing of Sturm cups, this
declaration did not include information about when he received the cups from Mr. Degnan or conducted the testing, nor
will Plaintiffs have an opportunity to cross-examine Mr. Sullivan concerning the declaration or the testing.
                                                                                                        January 21, 2020
                                                                                                                  Page 3


         See Ex. H (KGM10882523).


                                                                                                              .4 See Ex. I
(KGM09937565). Keurig’s production indicates that the custodians likely did
                   : less than one percent of the 1,088,834 custodial documents of the six recipients
contain the word “Squid” and only 434 of these documents are dated before Mr. Degnan’s email.
Because Mr. Degnan orchestrated a centralization of such documents in 2012, he either possesses this
collection of documents relevant to Project Squid or Keurig destroyed the documents in
their records.5

        While Mr. Degnan’s email did not explain the reason for his collection, it is clear that Project
Squid itself raises antitrust concerns. Indeed, just two months before Mr. Degnan’s email,
         , the Managing Director at         , who worked with Keurig on Project Squid to design the
2.0’s lockout technology, wrote to his colleague that the
                                            See Ex. J (SAG00001107).



                                               Id. Documents suggest that Mr. Degnan may have been the
                                         6
Keurig attorney at this meeting.             See Ex. K (KGM03729006) (listing Mr. Degnan as a required
attendee for the meeting with                   ).

        Mr. Degnan was involved in JAB’s due diligence prior to its acquisition of Keurig. JAB
acquired Keurig on December 7, 2015. While KGM tried to assert privilege over diligence
communications with JAB, Special Master Judge Jones found that Keurig failed to establish a
common legal interest with JAB over documents Keurig shared with JAB. See ECF No. 646.
According to JAB’s Legal Diligence tracker, Mr. Degnan was party to at least one conversation with
JAB prior to the acquisition regarding correspondence with auditors about the pending litigation.
Plaintiffs are entitled to know what Mr. Degnan told JAB about the risks of the instant litigation and
Mr. Degnan is in the best position to testify to these conversations.

       Plaintiffs thus request that the Court order the production of Mr. Degnan’s custodial files
pursuant to negotiated search terms and that the Court order Defendant to produce the custodial files
of Mike Degnan and compel his deposition. We appreciate your attention to this matter.


4
  The recipients include six of Keurig’s document custodians. Keurig has been unable to image hard drives for two of the
recipients,                                      . ECF No. 606 at 3. Thus, regardless of whether these recipients in fact
                             , the unavailability of their computers suggests that Mr. Degnan would be the only source of
any Squid files stored on them.
5
  While Keurig’s counsel has taken the position that Mr. Degnan’s email
            , this ignores the fact that at least one Keurig employee interpreted the email in that matter. Thus, irrespective
of Mr. Degnan’s intent, he may be the only custodian of many critical Squid documents.
6
 No other witness has been able to confirm who was in attendance at the July 2012 meeting and Keurig’s counsel declined
to confirm whether Mr. Degnan attended. This only reinforces the fact that Keurig should produce Mr. Degnan’s custodial
documents because Plaintiffs have been unable to obtain the relevant information elsewhere despite their diligence.
                                                                       January 21, 2020
                                                                                 Page 4



                                          Respectfully submitted,

                                          /s/ Aldo A. Badini

                                          Aldo A. Badini
                                          Winston & Strawn LLP
                                          200 Park Avenue
                                          New York, NY 10166-4193
                                          (212) 294-6700
                                          abadini@winston.com

                                          Counsel for Plaintiffs TreeHouse
                                          Foods, Inc., Bay Valley Foods, LLC,
                                          and Sturm Foods, Inc.



                                          /s/ Mario Moore

                                          Mario Moore
                                          DAN JOHNSON LAW GROUP, LLP
                                          400 Oyster Point Blvd., Ste. 321
                                          South San Francisco, CA 94080
                                          (415) 604-4500
                                          mario@danjohnsonlawgroup.com

                                          Counsel for Plaintiffs
                                          JBR, Inc. d/b/a/ Rogers Family Company


cc:   Counsel for All Parties (via ECF)
